Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-52414 CHINAGROWTH NORTH ACQUISITION CORP. (Exact Name of Registrant as Specified in its Charter) Cayman Islands (Jurisdiction of incorporation or organization) 1818 Canggong Road, Fengxian, Shanghai Chemical Industry Park Shanghai, China 201417 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act Title of each class Name of each exchange on which registered None None Securities registered or to be registered pursuant to Section 12(g) of the Act Units, consisting of one ordinary share and one warrant Ordinary shares of common stock, par value $0.001 per share Warrants to purchase ordinary shares of common stock (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act None The number of the registrants units, ordinary shares and warrants outstanding as of May 8, 2007 was 2,225,750, 3,889,250 and 3,664,250, respectively Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes xNo If this is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 126-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer oNon-accelerated filer x Indicate by check mark which financial statement item the registrant has elected to follow. oItem 17 xItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes oNo TABLE OF CONTENTS PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 22 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECT 37 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 38 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 43 ITEM 8. FINANCIAL INFORMATION 46 ITEM 9. THE OFFER AND LISTING 46 ITEM 10. ADDITIONAL INFORMATION 47 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 59 ITEM 12 DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 59 PART II 60 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 60 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 60 ITEM 15. CONTROLS AND PROCEDURES 60 ITEM 16A AUDIT COMMITTEE FINANCIAL EXPERT 60 ITEM 16B. CODE OF ETHICS 60 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 60 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEE S 61 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 61 PART III 62 ITEM 17. FINANCIAL STATEMENTS 62 ITEM 18. FINANCIAL STATEMENTS 62 ITEM 19. EXHIBITS 62 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements as defined in Section 27A of the Securities Act of 1933, as amended (the Securities Act), and Section 21E of the Securities Exchange Act of 1934 (the Exchange Act). These forward-looking statements include information about our possible or assumed future results of operations or our performance. Words such as expects, intends, plans, believes, anticipates, estimates, and variations of such words and similar expressions are intended to identify the forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to be correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates which are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. Actual results may differ materially from those expressed or implied by such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements contained in this annual report, or the documents to which we refer you in this annual report, to reflect any change in our expectations with respect to such statements or any change in events, conditions or circumstances on which any statement is based. ChinaGrowth North Acquisition Corporation is a Cayman Islands company that is referred to in this annual report on Form 20-F, as ChinaGrowth North the company, we, us, or our. This report should be read in conjunction with our audited consolidated financial statements and the accompanying notes thereto, which are included in Item 18 to this annual report. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The selected financial information set forth below has been derived from our audited financial statements for the period from May 3, 2006 (date of inception) to December 31, 2006. The information is only a summary and should be read in conjunction with our audited financial statements and notes thereto contained elsewhere herein. The financial results should not be construed as indicative of financial results for subsequent periods. See Item 4. Information on the Company and Item 5. Operating and Financial Review and Prospects. Selected Financial Data (Expressed in United States Dollars) For the period from May 3, (Date of Inception) through December 31, 2006 Revenue $  Organization costs Loss from operations ) Interest income Net loss for the period $ ) Net loss per sharebasic and diluted $ ) Weighted average number of shares outstandingbasic and diluted 1 Balance Sheet Data: December 31, 2006 Cash $ Deferred offering cost Total assets $ Accrued offering costs $ Unsecured promissory notes Total liabilities Total shareholders equity Total liabilities and shareholders equity $ B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors An investment in our securities involves a high degree of risk. You should consider carefully all of the risks described below, together with the other information contained in this Form 20-F before making a decision to invest in our units. Risks Associated with our Business We are a development stage company with no operating history and, accordingly, you will not have any basis on which to evaluate our ability to achieve our business objective. We are a recently incorporated development stage company with no operating results to date. Since we do not have any operations or an operating history, you will have no basis upon which to evaluate our ability to achieve our business objective, which is to acquire one or more operating businesses in the Peoples Republic of China (PRC) in any city or province north of the Yangtze River. We will not generate any revenues or income until, at the earliest, after the consummation of a business combination. The financial statements do not include any adjustments that might result from our ability to operate as a going concern. If we are forced to liquidate the trust account before a business combination, our public shareholders will receive less than $8.00 per share upon distribution of the trust account and our warrants will expire worthless. If we are unable to complete a business combination and are forced to liquidate our trust account, the per share liquidation redemption price to shareholders will be less than $8.00 because of the expenses incurred in our initial public offering, our general and administrative expenses and the anticipated costs of seeking a business combination. Upon liquidation of the trust account, public shareholders will be entitled to receive approximately $7.60 per share plus interest earned on their pro rata portion of the trust account (net of taxes payable thereon) which includes the $1,080,000 purchase price of the founding director warrants and $798,400 ($0.16 per share) of deferred underwriting discounts and commissions. While we will pay, or reserve for payment, from funds not held in trust, 2 our liabilities and obligations, and our directors have agreed to indemnify us for such liabilities and obligations (to the extent we do not obtain waivers from creditors), we cannot assure you, where it is subsequently determined that the reserve for liabilities is insufficient, that shareholders will not be liable for such amounts to creditors. Furthermore, there will be no distribution with respect to our outstanding warrants and, accordingly, the warrants will expire worthless if we are forced to dissolve and subsequently liquidate the trust account before the completion of a business combination. For a more complete discussion of the effects on our shareholders if we are unable to complete a business combination, see Item 4. Information on the CompanyEffecting a Business CombinationAutomatic Dissolution and Subsequent Liquidation if no Business Combination. Additionally, if we are forced to declare insolvency or a case for involuntary liquidation is filed against us which is not dismissed, the funds held in our trust account will be subject to applicable Cayman Islands insolvency law, and may be included in our estate and subject to the claims of third parties with priority over claims of our public shareholders. To the extent any claims deplete the trust account we cannot assure you we will be able to return to public shareholders the amounts payable to them upon a liquidation of the trust account. If the cash not held in trust is insufficient to allow us to operate until January 29, 2009, we may be unable to complete a business combination. We believe that the funds held by us outside the trust account will be sufficient to allow us to operate until January 29, 2009 (24 months from the consummation of our initial public offering), assuming that a business combination is not consummated during that time. However, we cannot assure you that our estimates will be accurate. We could use a portion of these funds to engage consultants to assist us with our search for a target business. We could also use a portion of these funds as a down payment or to fund a no-shop provision (a provision in letters of intent designed to prevent a target businesses from shopping around for transactions with other companies on terms more favorable to such target businesses) with respect to a particular proposed business combination, although we do not have any current intention to do so. If we entered into such a letter of intent where we paid for the right to receive exclusivity from a target business and were subsequently required to forfeit such funds (whether as a result of our breach or otherwise), we may not have sufficient funds to continue searching for, or conduct due diligence with respect to, a target business. Because there are numerous companies with a business plan similar to ours seeking to effectuate a business combination, it may be more difficult for us to complete a business combination. Based upon publicly-available information, approximately 111 similarly structured blank check companies have completed initial public offerings since August 2003 and numerous others have filed registration statements. Of these companies, only 27 companies have consummated a business combination, while 26 other companies have announced they have entered into a definitive agreement for a business combination, but have not consummated such business combination.
